DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Swantz on 5/17/2022.

The application has been amended as follows: 
In the Abstract, 
line 10, insert “in” between “out” and “vertical”
In claim 1, 
line 24, remove “with its axis arranged in an essentially vertical manner”
In claim 12,
line 14, insert “liquid” between “the” and “non-aqueous”
line 21, amend “aqueous solution” to “the aqueous second hydrolysate product solution”
In claim 14, 
line 22, remove “with its axis arranged in an essentially vertical manner”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Kose et al. (WO 2016/082816 A1; hereinafter Kose), Powell et al. (US 2015/0167235 A1; hereinafter Powell), and Radillo et al., Fermentable Sugars From Lupinus rotundiflorus Biomass by Concentrated Hydrochloric Acid Hydrolysis (hereinafter Radillo).
Kose discloses a process for hydrolyzing plant biomass (Kose, abstract), wherein hemicelluloses from the biomass preferably dissolve (Kose, page 2, paragraph 10), higher concentrated acid fraction preferably dissolves the cellulose present (Kose, page 2, paragraph 11), and the residue present in the reactor (lignin) itself binds hydrochloric acid (Kose, page 2, paragraph 12) (i.e., conversion of a solid containing hemicellulose, cellulose, and lignin) comprising, 
plant biomass of any kind (i.e., solid material) is filled in upright acid-fast reactors, 35% to 37% hydrochloric acid (i.e., a hydrochloric acid concentration in the range of from equal to or more than 15.0 % to less than 40.0 %) is slowly passed through the reactor from bottom to top (i.e., wherein the process is carried out in one reactor), the hemicelluloses from the biomass composite preferably dissolve (Kose, page 2, paragraphs 9-10) (i.e., hydrolyzing at least part of the hemicellulose of the solid material by contacting the solid material with a first aqueous hydrochloric acid solution), and this fraction is withdrawn at the top of the reactor (i.e., yielding an aqueous first hydrolysate product solution) (Kose, page 2, paragraph 10); 
whereinafter a higher concentrated acid fraction dissolves the cellulose present and there is residue present in the reactor (lignin) (i.e., remaining solid material after the first step) (Kose, page 2, paragraph 11-12); 
thereafter, 40 to 42% hydrochloric acid (i.e., a second aqueous hydrochloric acid solution which has a hydrochloric acid concentration in the range from equal to or more than 40.0 % to equal to or less than 51.0 %) is introduced from below through the reactor into the reactor, wherein this hydrochloric acid displaces the low-concentration acid present in the reactor and this higher concentrated acid fraction (i.e., aqueous second hydrolysate product) preferably dissolves the cellulose present (i.e., hydrolyzing at least part of the cellulose of the remaining solid material by replacing the low-concentration acid present) (Kose, page 2, paragraph 12); 
wherein with the separation and separation of the acid-soluble substance, there is residue present in the reactor (lignin) (i.e., yielding a residue). 
However, Kose does not disclose or suggest hydrolyzing at a temperature equal to or less than 40oC, wherein hydrochloric acid concentration has the units of weight percent, based on the weight amount of water and hydrochloric acid, displacing aqueous solution from the remaining solid material with a non-aqueous displacement fluid, replacing the non-aqueous displacement fluid with a second aqueous hydrochloric acid solution, wherein the one or more reactors comprise a cylindrical vessel, and wherein the non-aqueous displacement fluid comprises an inert gas or an inert hydrophobic liquid having a density equal to or less than 1000 kilograms per cubic meter, and wherein the non-aqueous displacement fluid is supplied to the one or more reactors in a downward fashion, as presently claimed.

Radillo discloses a two-stage hydrolysis process using only concentrated hydrochloric acid to generate fermentable carbohydrates from biomass (Radillo, page 344, “Abstract”), wherein 20 g ground plant material (i.e., biomass) were hydrolyzed with 100 mL of 32% (w/w) at 20oC (i.e., at a temperature equal to or less than 40oC), and the solid residue from the first hydrolysis was digested likewise at 20oC using 100 mL of 42.6% (w/w) hydrochloric acid (Radillo, page 347, “Acid Hydrolysis”); 
wherein holocellulose (hemicellulose and cellulose) and acid insoluble lignin are present in the plant material (Radillo, page 347, “Plant Collection and Sample Preparation”; page 349, “Chemical Composition”; page 352, “Conclusion”);
wherein hydrolysis of plant materials released mainly xylose and glucose in the first step and mostly glucose in the second step, wherein xylose-based hemicelluloses are more prone to acid hydrolysis in comparison to glucose-based cellulose (Radillo, page 352, “Conclusion”) (i.e., hydrolyzing at least part of the hemicellulose in the first hydrolysis step, and hydrolyzing at least part of the cellulose in the second hydrolysis step). 
However, Radillo does not disclose or suggest displacing the aqueous first hydrolysate product solution from the remaining solid material with a non-aqueous displacement fluid, replacing the non-aqueous displacement fluid with a second aqueous hydrochloric acid solution, wherein the process is carried out in one or more reactors and wherein the one or more reactors comprise a cylindrical vessel, wherein the non-aqueous displacement fluid comprises an inert gas or an inert hydrophobic liquid having a density equal to or less than 1000 kilograms per cubic meter, and wherein the non-aqueous displacement fluid is supplied to the one or more reactors in a downward fashion, as presently claimed.

Powell discloses the treatment of biomass (Powell, [0002]), such as lignocellulosic biomass, and the biomass can be chosen based upon cellulose content, hemicellulose content, and lignin content (Powell, [0023]) (i.e., a solid material containing hemicellulose, cellulose, and lignin); 
wherein a rinse step may be deployed to displace the treatment water from the bed, and the rise step may employ a solvent (i.e., displacement fluid) (Powell, [0042]), 
wherein suitable organic solvents may include ethanol, ethylene glycol, propylene glycol, and glycerol (i.e., wherein the displacement fluid is non-aqueous) (Powell, [0063]). 
However, Powell does not explicitly disclose or suggest hydrolyzing, at a temperature equal to or less than 40oC, at least part of the hemicellulose of the solid material by contacting the solid material with a first aqueous hydrochloric acid solution, the first aqueous hydrochloric acid solution has a hydrochloric acid concentration in the range from equal to or more than 15.0 wt. % to less than 40.0 wt. %, based on the weight amount of water and hydrochloric acid in the first aqueous hydrochloric acid solution, yielding a remaining solid material and an aqueous first hydrolysate product solution, displacing the aqueous first hydrolysate product solution from the remaining solid material, hydrolyzing, at a temperature equal to or less than 40oC, at least part of the cellulose of the remaining solid material by replacing the non-aqueous displacement fluid with a second aqueous hydrochloric acid solution, the second aqueous hydrochloric acid solution has a hydrochloric acid concentration in the range from equal to or more than 40.0 wt. % to equal to or less than 51.0 wt. %, based on the weight amount of water and hydrochloric acid in the second aqueous hydrochloric acid solution, yielding a residue and an aqueous second hydrolysate product solution, wherein the process is carried out in one or more reactors and wherein the one or more reactors comprise a cylindrical vessel, wherein the non-aqueous displacement fluid comprises an inert gas or an inert hydrophobic liquid having a density equal to or less than 1000 kilograms per cubic meter, and wherein the non-aqueous displacement fluid is supplied to the one or more reactors in a downward fashion, as presently claimed.

Thus, it is clear that Kose, Radillo, and Powell, either alone or in combination, do not disclose or suggest the present invention. 

Additionally, applicant’s amendments overcome the specification objections, the claim objections, and the 35 U.S.C. 112(b) rejections of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.S.S./Examiner, Art Unit 1732      
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/18/22